Citation Nr: 1418623	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

In his August 2010 substantive appeal, the Veteran requested a hearing at a local RO.  In a subsequent August 2010 statement, the Veteran clarified his request, indicating that he wanted a hearing before a Decision Review Officer (DRO) and not a member of the Board.  The Veteran was afforded a DRO hearing in April 2011; a transcript of that hearing is associated with the claims file.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

At his April 2011 DRO hearing, the Veteran reported that he had been diagnosed with right ear hearing loss disability and that such disability was related to his active service.  This claim was previously denied in 2001.  As such, the Board finds that the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

At his April 2011 DRO hearing, the Veteran reported that his left ear hearing loss disability had worsened since his July 2009 VA examination.  Further, the Veteran submitted an April 2011 letter from a private physician from El Paso Ear, Nose, and Throat, which stated that the Veteran's hearing loss will continue to worsen over time.  

Based on the Veteran's statements and the letter from his private physician, the Board finds that the evidence of record, including the July 2009 VA examination report, does not accurately reflect the current severity of the Veteran's left ear hearing loss disability.  Therefore, a new VA examination is necessary. 

Additionally, the Board notes that the most recent VA treatment records associated with the claims file are dated April 2013, from the El Paso VA Medical Center (VAMC).  On remand, current VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain current VA treatment records, dated April 2013 to the present, from the El Paso VAMC and associated them with the claims file. 

2.  Then, the Veteran should be afforded a VA audiological evaluation to determine the current severity of his service-connected left ear hearing loss disability.  The examiner should note any impairment caused by the Veteran's left ear hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

3.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

